Case 0:19-cv-62974-RAR Document 96 Entered on FLSD Docket 10/20/2020 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 19-CV-62974-RUIZ/STRAUSS

  OJ COMMERCE LLC,

         Plaintiff,
  v.

  HOME CITY INC,

        Defendant.
  ______________________________/

                      ORDER MODIFYING CONFIDENTIALITY ORDER

         THIS MATTER came before the Court upon the parties’ Notices of Filing [DE 89, 90],

  wherein each party proposes amended language for section 4.b of the stipulated confidentiality

  order (“Confidentiality Order”) [DE 20] previously entered in this case. As discussed at the

  September 30, 2020 status conference, the Confidentiality Order is ambiguous with respect to who

  may have access to “confidential” information. Due to the ambiguity, the Court ordered the parties

  to submit the proposed amended language [see DE 85].

         With the Court having reviewed the different proposed amended language submitted by

  the parties [DE 89, 90], and being otherwise fully advised in the premises, it is ORDERED and

  ADJUDGED that the language in section 4.b of the Confidentiality Order stating “shall be

  provided to attorneys of record in the Action and employees, consultants, experts and investigators

  of such attorneys whom they deem necessary that the material be shown for purposes of this

  Action” is hereby replaced with:

         may only be provided to (a) attorneys of record in the Action, (b) employees,
         consultants, and investigators of such attorneys, (c) expert witnesses retained in
         connection with this Action, (d) the Parties, their agents, officers, directors, or
         employees participating in the prosecution, defense, settlement or other disposition
         of this Action solely to the extent necessary to assist in this Action, and (e) potential
Case 0:19-cv-62974-RAR Document 96 Entered on FLSD Docket 10/20/2020 Page 2 of 2




         witnesses, provided such persons agree in writing to abide by and be bound by the
         Confidentiality Order (as modified herein). Such persons shall not use or
         disseminate “CONFIDENTIAL” documents or information for any purpose other
         than the prosecution, defense, settlement or other disposition of this Action.

         The Court finds that good cause exists to modify the Confidentiality Order as set forth

  above and that the modification is consistent with the parties’ intent, as well as the Court’s intent

  when the Confidentiality Order was initially entered. In finding good cause, the Court notes that

  it has balanced any potential harm against the interests of the parties.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 20th day of October 2020.




                                                    2
